Title: To Thomas Jefferson from Henry Dearborn, 26 December 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                                26 Dec 1807
                            
                        
                        Enclosed is the Chocktaw Treaty. I have requested Mr. Dinsmore to wait on you for the purpose of giving you
                            such information as he possesses in relation to the qualities of the lands ceeded by this Treaty. Yours, respectfully
                        
                            H Dearborn
                            
                        
                    